 MONARK SILVER KING,INC.295MONARK SILVERkING, INC.andINTERNATIONAL UNION,UNITEDAUTO-MOBILE,AIRCRAFT AND AGRICULTURAL IMPLEMENT WORKERS OFAMERICA, CIO, PETITIONER.Case No. 13-RC-1635.May 3, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Herman J. De Koven, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Chairman Herzog and Members Murdock and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.The Employer and the Association urge their most recent col-lective bargaining contract as a bar to this proceeding.The Peti-tioner contends that it is not a bar, as it was prematurely extended andwas not executed until after the filing of the petition.On December 17, 1948, the Employer and the Association executeda 2-year agreement, which contained no automatic renewal clause, forthe period extending from January 1, 1949, to December 31, 1950.OnOctober 9, 1950, the contracting parties, fearing the institution of aGovernment wage freeze, signed an agreement, effective that day,amending the wage scale set forth in the contract of December 17,1948.2And on November 7,1950, following negotiations, which beganin late September 1950 and resulted in an unsigned draft by earlyOctober 1950, they executed another 2-year contract, incorporatingthe new wage scale and other changes, and covering the period fromJanuary 1, 1951, to December 31, 1952.However, the terms of thenew contract were put into effect on October 9, 1950.The instant, petition was filed on October 23, 1950.As the newcontract was not formally executed until after the filing of the peti-tion, it cannot serve as a bar to this proceeding.3 It is well settledthat an agreement will not be considered a bar to a petition filed before'The United Employees'Association,herein called the Association,was permitted tointervene on the basis of its contractual interest.2The contract provided that either party could upon 60 days' notice reopen on January1, 1950,regarding wages and union security.sNational IVorhs,General Chemical Division, Allied Chemical and Dye Corporation,91NLRB No. 181;Eagle Pencil Company, Inc.,90 NLRB No. 203.94 NLRB No. 46. 296DECISIONSOF NATIONALLABOR RELATIONS BOARDthe agreement is signed, despite the fact that it is made retroactiveto a date preceeding the petition.'We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The parties agree, and the Board finds, that the following em-ployees at the Employer's plant in Chicago, Illinois, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act:All production and maintenance employees, including factory cler-ical employees, but excluding office clerical employees, draftsmen,outside truck drivers engineers, guards, watchmen, professional em-ployees, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]4Southern Heater Corporation,91 NLRB 1118;Peter Pirsch and Sons Company,90NLRB No. 253.CAMP CONCRETE ROCK COMPANYandINTERNATIONAL UNION OF OPER-ATING ENGINEERS, LOCAL 925, A-B-C, TAMPA, FLORIDA, AFL,PETI-TIONER.Case No. 10-RC-1166.May 3, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Frank E. Hamilton,Jr., hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer, a Florida corporation, is engaged in mining,crushing, washing, and grading limestone at its Brooksville, Florida,mines.Its sales are all made f. o. b. at the mines and its customersarrange to have the stone transported.All the Employer's sales aremade to the Florida Crushed Stone Company, which acts as its ex-clusive selling agent and, in turn, resells the stone to purchasers.TheEmployer owns 50 percent of the stock of the Florida Crushed StoneCompany.The same individual is secretary and treasurer of both1At the hearing the hearing officer properly overruled the Employer's objections thatthe Petitioner had not evidenced its compliance with Section 9 (f), (g), and (h) of theAct and that the Petitioner had not made a sufficient showing of interest. The Boardhas repeatedly held that the issues of compliance and showing of interest are matters foradministrative determination not subject to litigation by the parties.As to complianceseeFlorenceManufacturing Company, Inc.,92 NLRB 185;Sun Shipbuilding and Dry-dock Company,86 NLRB 20. As to showing of interest seeThe E. J. Kelly Company,90NLRB No. 239;0. D. JenningsSCompany,68 NLRB 516.94 NLRB No.' 51.